UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


DEITRA R. GOLSON,                         
                    Plaintiff-Appellee,
                v.
                                                 No. 00-2365
GREEN TREE FINANCIAL SERVICING
CORPORATION,
              Defendant-Appellant.
                                          
          Appeal from the United States District Court
         for the District of South Carolina, at Columbia.
           Matthew J. Perry, Jr., Senior District Judge.
                      (CA-98-3206-3-10BD)

                     Argued: September 24, 2001

                      Decided: January 10, 2002

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Regina Hollins Lewis, NEXSEN, PRUET, JACOBS &
POLLARD, L.L.C., Columbia, South Carolina, for Appellant. Law-
rence J. Needle, LAWRENCE J. NEEDLE, P.A., Columbia, South
Carolina, for Appellee. ON BRIEF: Susan P. McWilliams, NEX-
SEN, PRUET, JACOBS & POLLARD, L.L.C., Columbia, South Car-
olina, for Appellant.
2            GOLSON v. GREEN TREE FINANCIAL SERVICING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Deitra R. Golson brought an action against her former employer
Green Tree Financial Servicing Corporation under Title VII, asserting
that she was fired because she was pregnant. See 42 U.S.C.A.
§ 2000e(k), 2000e-2(a)(1) (West 1994). A jury found in favor of Gol-
son on her pregnancy discrimination claim and awarded her $1,500
in compensatory damages, $30,000 in back pay, and $230,000 in
punitive damages.1 After trial, Green Tree moved under Rule 50(b)
for judgment as a matter of law, arguing that there was insufficient
evidence to sustain the jury’s verdict that Green Tree had discrimi-
nated against Golson on the basis of pregnancy or that Golson was
entitled to punitive damages. The district court denied the motion.
Green Tree appeals the denial of its Rule 50(b) motion.

   Under Rule 50(b), the district court should grant a motion for judg-
ment as a matter of law if "there is no legally sufficient evidentiary
basis for a reasonable jury to find for the nonmoving party on that
issue." DeJarnette v. Corning, Inc., 133 F.3d 293, 297 (4th Cir. 1998)
(internal quotation marks and alterations omitted). We review de novo
a district court’s denial of a Rule 50(b) motion for judgment as a mat-
ter of law. See Konkel v. Bob Evans Farms Inc., 165 F.3d 275, 279
(4th Cir. 1999). "If, viewing the facts in the light most favorable to
the non-moving party, there is sufficient evidence for a reasonable
jury to have found in [its] favor, we are constrained to affirm the jury
verdict." Lack v. Wal-Mart Stores, Inc., 240 F.3d 255, 259 (4th Cir.
2001). Having carefully reviewed the record in the light most favor-
able to Golson, we conclude that the district court did not commit
reversible error in denying Green Tree’s motion for judgment as a
matter of law on the pregnancy discrimination claim or as to Green
    1
   Golson also alleged that Green Tree discriminated against her on the
basis of race, but the jury rejected this claim.
             GOLSON v. GREEN TREE FINANCIAL SERVICING                 3
Tree’s liability for punitive damages. We also reject Green Tree’s
argument that the jury’s award of punitive damages is excessive.

                                  A.

   First, the evidence was sufficient to support the jury’s verdict that
Green Tree engaged in pregnancy discrimination. In appropriate cir-
cumstances, "a plaintiff’s prima facie case, combined with sufficient
evidence to find that the employer’s asserted justification is false,
may permit the trier of fact to conclude that the employer unlawfully
discriminated." Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 148 (2000). To establish a prima facie case, Golson was required
to present evidence (1) establishing that she is a member of a pro-
tected class; (2) establishing that she was performing her work satis-
factorily at the time of her discharge; (3) showing that she was
actually discharged; and (4) demonstrating that she was treated less
favorably than nonpregnant employees, or supporting a reasonable
inference of discrimination. See Lawrence v. Mars, Inc., 955 F.2d
902, 905-06 (4th Cir. 1992). Only the second and fourth elements are
in dispute.

   Viewed in the light most favorable to Golson, the evidence demon-
strates that Golson was performing adequately at the time of her dis-
charge. Golson was employed as a collector of delinquent loans in
Green Tree’s Columbia office until she was dismissed in September
1997. Collectors were given performance goals each month for the
number of accounts that they were expected to bring current. A col-
lector who consistently failed to meet the goal was subject to proba-
tion and potential dismissal if the sub-par performance continued.
Golson’s production was generally outstanding during the first half of
1997. By the summer, Golson was pregnant and had so informed
Green Tree. Golson was forced to miss work from July 23 to August
5 with pregnancy-related medical problems and was admitted to the
hospital for three of the days that she missed. While Golson was
away, Green Tree assigned a new employee to close Golson’s
accounts for the month. Golson’s accounts fell short of the perfor-
mance goal in July. However, there was testimony from Debra Pax-
ton, one of Golson’s supervisors, that if a collector provided written
verification from a doctor that he or she was not able to work for three
or more days, then Green Tree would not hold the collector account-
4             GOLSON v. GREEN TREE FINANCIAL SERVICING
able for his or her goals that month. During her absence, Golson pro-
vided just such a doctor’s note to Thad Pope, one of her supervisors.
Nevertheless, when Golson returned in August, Pope placed her on
90-day probation for failure to meet her performance goals. Golson
was told to improve her numbers in August but she was not given a
specific goal. In early September, even though she had indeed
improved the status of her accounts, Golson was terminated for fail-
ing to meet specific performance goals. Viewing the testimony in
Golson’s favor, the jury could have reasonably concluded that Golson
was not responsible for the poor numbers in July and that she had
done all that was expected of her in August. On this record, we cannot
conclude that "there is no legally sufficient evidentiary basis for a rea-
sonable jury to find" in Golson’s favor, DeJarnette, 133 F.3d at 297
(internal quotation marks and alterations omitted), on the question of
whether she was performing adequately at the time of her discharge.

   The evidence was also sufficient to support a reasonable inference
of discrimination. Such an inference could be drawn, for example,
from the evidence that Green Tree did not hold other collectors
responsible for their accounts if they were absent for medical reasons
for longer than three days and could provide a doctor’s letter to that
effect. Even though Golson provided Pope with a doctor’s note,
Green Tree did not excuse her from her performance goal. Consider-
ing this evidence with testimony that Golson was not held account-
able for her accounts when she was on medical leave in 1996 for a
condition unrelated to pregnancy, the jury could reasonably infer that
Green Tree excused nonpregnant employees who presented a similar
doctor’s verification.

   There was also evidence that in April 1997, Golson told Pope and
Ira Usry, to whom Pope reported, that she was considering becoming
pregnant, in which case she would either need Green Tree to transfer
her to a less stressful position that demanded fewer and more standard
work hours, or she would need to seek such a position from another
employer. Golson was assured that if she became pregnant, Green
Tree would place her in such a position with the company. In June
1997, after Golson informed Green Tree that she was in fact pregnant,
Pope and Usry repeated that they intended to transfer Golson to a
department that imposed a less demanding schedule provided that
Golson train her replacement, which she did. However, when Golson
             GOLSON v. GREEN TREE FINANCIAL SERVICING                5
returned from her pregnancy-related absence, Green Tree not only
failed to transfer her but dismissed her shortly thereafter. From this
evidence, the jury could infer that Green Tree used the promise of a
transfer as an inducement for Golson to keep working and to stay long
enough for Green Tree to find a replacement who was not pregnant.
On the whole, we conclude that there is sufficient evidence to support
Golson’s prima facie case for pregnancy discrimination.

   There was also sufficient evidence for the jury to reject Green
Tree’s asserted nondiscriminatory reasons for dismissing Golson.
Green Tree’s primary justification for firing Golson was that she
failed to meet the company collection goals. Pope testified that Gol-
son was held accountable for her goals because she failed to apply
formally for a medical leave of absence; however, Pope admitted he
was told by Barb Didrikson, the head of the Human Resources
Department for Green Tree, that Golson was required only to procure
a doctor’s letter of disability. Pope also denied that he even received
a doctor’s excuse from Golson, but there was evidence that Golson
delivered the document by hand to Green Tree and placed it on
Pope’s desk. Despite the apparent importance of a doctor’s letter of
disability, Pope conceded he did not discuss this topic with Golson.
Furthermore, Golson was issued a 90-day probationary notice, over
which time she was directed to improve her performance. Green Tree,
however, dismissed her after only 30 days. Viewing the evidence and
the inferences to be drawn from the evidence in Golson’s favor, we
are satisfied that the record supports the jury’s rejection of Green
Tree’s nondiscriminatory explanation for dismissing her.2 Moreover,
this evidence, coupled with Golson’s prima facie case, is sufficient to
allow the jury to conclude that Green Tree unlawfully discriminated.
See Reeves, 530 U.S. at 148.

                                  B.

   Punitive damages are available for a Title VII violation when the
discriminatory action was conducted "with malice or with reckless
  2
    We also note that, during cross examination, Pope’s testimony about
what Golson told him about her pregnancy was impeached by his prior
statements at deposition, adding further fuel to Golson’s argument that
Green Tree’s reason for letting her go was unworthy of credence.
6             GOLSON v. GREEN TREE FINANCIAL SERVICING
indifference to the federally protected rights" of the plaintiff. 42
U.S.C.A. § 1981a(b)(1) (West 1994). The terms "malice" and "reck-
less indifference" refer to "the employer’s knowledge that it may be
acting in violation of federal law." Kolstad v. American Dental Ass’n,
527 U.S. 526, 535 (1999). Under § 1981a, "an employer must at least
discriminate in the face of a perceived risk that its actions will violate
federal law." Id. at 536. Even if malice or reckless indifference is
demonstrated, the plaintiff must still prove that liability for punitive
damages should be imputed to the employer. See id. at 539. The
determination of whether liability should be imputed requires a court
to decide whether the decisionmaker was employed in a managerial
capacity and, if so, whether the manager was acting within the scope
of his employment when the decision was made. See Lowery v. Cir-
cuit City Stores, Inc., 206 F.3d 431, 443 (4th Cir.), cert. denied, 531
U.S. 822 (2000). Even then, however, "in the punitive damages con-
text, an employer may not be vicariously liable for the discriminatory
employment decisions of managerial agents where these decisions are
contrary to the employer’s good-faith efforts to comply with Title
VII." Kolstad, 527 U.S. at 545 (internal quotation marks omitted).

   Significantly, Green Tree does not argue that there is no evidence
of malice or reckless indifference, nor does Green Tree challenge that
Pope and Usry were employed in managerial capacities or that they
were acting within the scope of their employment when they dis-
missed Golson. Green Tree’s only argument is that the decision of
Pope and Usry to terminate Golson because of her pregnancy should
not be imputed to Green Tree because the company engaged in a
good-faith effort to ensure compliance with Title VII. See Kolstad,
527 U.S. at 545. Because Green Tree has elected to challenge its lia-
bility for punitive damages solely on the basis that it engaged in good-
faith efforts to comply with Title VII, we will assume that there was
sufficient evidence of malice or reckless indifference to sustain an
award of punitive damages.

   It is Green Tree’s burden to establish that it has engaged in a good-
faith effort to comply with Title VII such that it may avoid punitive
damages for conduct by one of its managers or supervisors that might
otherwise warrant submission of punitive damages to a jury. See e.g.,
Romano v. U-Haul, Int’l, 233 F.3d 655, 670 (1st Cir. 2000), cert.
denied, 122 S. Ct. 41 (2001); Passantino v. Johnson & Johnson Con-
             GOLSON v. GREEN TREE FINANCIAL SERVICING                7
sumer Prods., Inc., 212 F.3d 493, 516 (9th Cir. 2000); Deffenbaugh-
Williams v. Wal-Mart Stores, Inc., 188 F.3d 278, 286 (5th Cir. 1999).
To satisfy its burden of demonstrating good faith under Title VII,
Green Tree relied on the existence of its employee handbook, given
to each new hire, which sets forth Green Tree’s general "Equal
Employment Policy" and encourages employees to report immedi-
ately "any type" of discrimination or harassment to a supervisor or to
the Human Resources Department. This policy is posted in all of
Green Tree’s offices. However, the mere existence of an anti-
discrimination policy or the presentation of seminars touching on the
anti-discrimination laws does not automatically satisfy the good-faith
requirement, although it is some evidence of good faith. See Lowery,
206 F.3d at 445-46. Evidence that an employer is not sincerely com-
mitted to enforcing the policy may undermine the existence of a
company-wide policy. See id. at 446.

   There is nothing in the record showing precisely what was included
in Green Tree’s "Equal Employment Policy." We do know, however,
what was not included in the policy — any mention of pregnancy dis-
crimination. Accordingly, no matter how effectively the policy in the
handbook was disseminated, Green Tree failed to notify its employees
that discrimination on the basis of pregnancy violates Title VII. Fur-
thermore, even though Didrikson testified that Green Tree tried to
enforce its "Equal Employment Policy" through "other activities,"
there were no specifics given and there was no evidence that Green
Tree required or even offered follow-up training or education on Title
VII compliance. The only other evidence that Green Tree offered to
show good faith was the issuance of a company newsletter which
included a toll-free number for employees to lodge general com-
plaints. In sum, there is nothing in the record to show that Green Tree
ever made its managers and supervisors aware that pregnancy dis-
crimination is a form of gender discrimination that violates Title VII.

   Moreover, there was evidence from which a jury could have rea-
sonably concluded that although Green Tree had a general anti-
discrimination policy in place, the company was not committed to
enforcing it. Viewing the evidence in the light most favorable to Gol-
son, the evidence showed that when Golson was placed on probation,
she complained to Pope that she was being treated unfairly because
she had been out due to her pregnancy and, despite the doctor’s letter
8            GOLSON v. GREEN TREE FINANCIAL SERVICING
she provided, Golson was still being held accountable for her goals.
In essence, Golson complained to her supervisor, as the handbook
required, that she was being unfairly treated because of her preg-
nancy. Pope conceded that he is required to report to the Human
Resources Department any complaint asserting unfair treatment or
discrimination, and that he would report a complaint of pregnancy
discrimination immediately. Pope then testified he would have told
Didrikson that Golson believed that she had been unfairly placed on
probation. A reasonable jury could conclude that Pope informed
Didrikson, the head of Human Resources, that Golson believed she
was being mistreated and that the mistreatment was because of her
pregnancy. And, there was evidence that the Human Resources
Department had Golson’s letter from her doctor that indicated her
absence, which led to her probation and termination, was related to
her pregnancy. Nevertheless, Didrikson ignored Golson’s complaint
and failed to take any investigatory steps. There is no evidence of any
follow-up questioning by Didrikson of either Pope or Golson, and the
jury was left with the clear impression that Green Tree, in spite of its
announced policy, ignored completely Golson’s complaint.

   Having carefully reviewed the record on appeal in the light most
favorable to Golson, we are not convinced that a reasonable juror
could only conclude that Green Tree engaged in a good-faith effort
to comply with Title VII. Accordingly, we refuse to disturb the jury’s
conclusion that punitive damages were warranted against Green Tree
in this case.

                                  C.

   On a motion for a new trial, the court may set aside a verdict and
grant a new trial if the punitive damages award will result in a miscar-
riage of justice. See Atlas Food Sys. & Servs., Inc. v. Crane Nat’l
Vendors, Inc., 99 F.3d 587, 594 (4th Cir. 1996). If the punitive dam-
ages award is grossly excessive, it may violate due process. See BMW
of North America, Inc. v. Gore, 517 U.S. 559, 562 (1996). Green Tree
argues only that Golson’s award of punitive damages is excessive
under BMW.3 Accordingly, we must determine if Golson’s award was
so excessive that it violated due process.
    3
  BMW examined the excessiveness of a punitive damages award
imposed in state court, see 517 U.S. at 574, but courts have examined
             GOLSON v. GREEN TREE FINANCIAL SERVICING                 9
   "Fundamental to the due process analysis is whether the defendant
received fair notice that the conduct in question was prohibited and
what the potential penalty for engaging in that conduct could be."
Romano, 233 F.3d at 672; see BMW, 517 U.S. at 574. BMW offers us
three guideposts to use when examining whether an award is exces-
sive under the due process clause: (1) the "degree of reprehensibility"
of the wrongdoing; (2) "the disparity between the harm or potential
harm suffered by [Golson] and [her] punitive damages award"; and
(3) "the difference between this remedy and the civil penalties autho-
rized or imposed in comparable cases." BMW, 517 U.S. at 575. These
guideposts are aimed at helping courts determine the ultimate issue of
whether the defendant received sufficient notice of the size of the
potential sanction that could be imposed for the wrongdoing at issue.
See id. at 574.

   Golson was awarded punitive damages under 42 U.S.C.A. § 1981a,
which imposes a $300,000 damages cap for employers the size of
Green Tree. See 42 U.S.C.A. § 1981a(b)(3)(D). In light of the statu-
tory cap on damages, an employer has notice of the range of damages
that could be imposed if a trier of fact concludes that the employer
violated Title VII and that it did so "with malice or with reckless
indifference to the federally protected rights" under 42 U.S.C.A.
§ 1981a(b)(1). See Romano, 233 F.3d at 673. Furthermore, the fact
that the jury’s award of punitive damages was well below the statu-
tory maximum and comes within the range that Congress considers
reasonable is a strong indicator that Golson’s award was not unconsti-
tutional. See EEOC v. Wal-Mart Stores, Inc., 187 F.3d 1241, 1249
(10th Cir. 1999); Romano, 233 F.3d at 673.

   Having carefully considered the record in light of the other BMW
factors, we are not persuaded that Golson’s award of punitive dam-
ages must be vacated. The record supports the view that Green Tree’s

punitive damages awards in Title VII actions under a BMW analysis, see,
e.g., Romano, 233 F.3d at 672-74. Because Green Tree limits its argu-
ment to BMW’s analytical framework, and Golson does not object, we
assume without deciding that BMW’s due process analysis applies in
these circumstances. But see Perez v. Z Frank Oldsmobile, Inc., 223 F.3d
617, 625 (7th Cir. 2000), cert. denied, 531 U.S. 1153 (2001).
10           GOLSON v. GREEN TREE FINANCIAL SERVICING
conduct was reprehensible if Mrs. Golson is given the benefit of all
favorable inferences from the evidence as we must. Furthermore, the
ratio of punitive to actual damages is not unconstitutionally high.
Although Golson was awarded compensatory damages of only
$1,500, we may consider her award of $30,000 in back pay for pur-
poses of determining the ratio, see EEOC v. W & O, Inc., 213 F.3d
600, 615 (11th Cir. 2000), resulting in a punitive damages to actual
damages ratio of approximately 7:1. See id. at 616 (upholding an 8.3
to 1 ratio of punitive damages to back pay in a pregnancy discrimina-
tion case). Accordingly, we affirm the award of punitive damages.

                                                        AFFIRMED